Citation Nr: 0018277	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a right wrist fracture, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1953.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, confirmed and continued its 
denial of entitlement to a rating in excess of 40 percent for 
the residuals of a right wrist fracture, post-operative.  
Thereafter, the case was returned to the Board for further 
appellate action.

In July 1998, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of a fractured 
right wrist, post-operative, are manifested primarily by 
ankylosis in dorsiflexion of 15 degrees, pain, and radial 
deviation.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
residuals of a fractured right wrist, post-operative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.69, 
4.71a, Diagnostic Code 5214 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

Ankylosis of the wrist is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  Ankylosis in any other 
position, except favorable, warrants a 40 percent evaluation 
for the major upper extremity while unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or radial 
deviation warrants a 50 percent evaluation for the major 
upper extremity.  Note:  Extremely unfavorable ankylosis will 
be rated as loss of use of the hands under diagnostic code 
5125.

The appeal stems from the adjudication of a reopened 
increased rating claim received on May 23, 1997.  Medical 
reports of record show that from 1996 to 1999, the veteran 
received pain medication for his right wrist from VA.

During a VA orthopedic examination in July 1997, it was noted 
that the veteran had been self-employed as a barber for 40 
years and that he worked 12 to 13 hours per day.  He stated 
that he took pain medication during the day but that by the 
time he got home, he was in so much pain he had to go to bed.  
It was noted he had a completely fused right wrist, with no 
radial or ulnar movement, and no dorsal or palmar flexion 
movements.  Physical examination revealed marked limitation 
of motion of the right wrist with no flexion or extension and 
maybe one degree of radial and ulnar deviation.  He could 
supinate and pronate both arms, and there was no swelling or 
deformity.  X-rays revealed severe osteoporosis and severe 
arthritis in the radial carpal joint space.  The examiner 
noted that when the veteran was not using his hand clipping, 
he had absolutely no pain.    

In June 1999, the veteran was reexamined by VA.  He stated 
that the pain in his right wrist was getting worse and that 
he could not use his fingers to do the job of a barber 
without experiencing pain in his right wrist.  On orthopedic 
examination, it was noted the right wrist was ankylosed in 35 
degrees of radial deviation and 15 degrees of dorsiflexion.  
There were small surgical scars on the dorsum and radial side 
of the right wrist.  The skin, however, was healthy, and 
there was no evidence of edema or swelling.  The veteran 
complained of pain and tenderness on the volar aspect of the 
wrist joint, but not when the wrist was squeezed from the 
lateral direction.  The range of motion of the right wrist 
joint consisted of 5 degrees of dorsiflexion with pain, 10 
degrees of palmar flexion, 5 degrees of radial deviation, and 
0 degrees of ulnar deviation.  Pronation and supination were 
accomplished to 70 degrees each.  Finger movements were full, 
and the veteran could bring his fingertips into his palm.  
Grip strength was good and strong, and there was no evidence 
of atrophy of the hand muscles.  Against resistance, power of 
the right wrist was good, but the veteran complained of pain 
in the wrist.  There was no evidence of carpal tunnel 
syndrome.  

X-rays revealed intercarpal fusion on the radial side of the 
right wrist joint, but there was no evidence of radiocarpal 
fusion.  There appeared to be some pseudoarthrosis near the 
radial styloid and trapezium area.  A CT scan revealed status 
post resection of the radial styloid with radiocarpal and 
intercarpal arthrodesis.  There was fusion of the radiocarpal 
joint, as well as the capitate, trapezium, and trapezoid 
apparent and malalignment of the carpal rows.  Two small, 
separate osseous densities lay dorsal to the trapezoid, and 
there was a questionable osseous density between the 
trapezium and capitate.  It was also noted that the proximal 
trapezium and trapezoid bones lay dorsal to the scaphoid 
capitate joint.  There was no evidence of acute fracture, 
infection, or other complicating process.  

Following the June 1999, VA examination, the diagnosis was 
status post fusion, right wrist joint, with persistent 
symptoms.  The examiner concluded that the veteran had 
favorable ankylosis (in dorsiflexion) of the wrist and 35 
degrees of radial deviation but no ulnar deviation.  The 
examiner stated that there was no evidence of weakened 
movement, excess fatigability, or incoordination in the use 
of the veteran's fingers.  The examiner could not describe 
any flare-ups or pain because of lack of motion of the wrist 
joint; however, he did not see any additional functional 
limitation if there were flare-ups of pain.  The question of 
additional decrease or limitation was moot because of the 
ankylosis of the wrist joint.

During his hearing in July 1998, the veteran testified that 
the pain in his right wrist had gotten worse during the 
previous ten years, especially when using scissors while 
barbering.  He noted his fingers felt heavy and that due to 
his right wrist problems, he dropped equipment while giving 
haircuts.  He had reportedly reduced his work day from 12 to 
between 7 and 8 hours.

The foregoing evidence shows that the veteran's service-
connected right wrist disability is manifested primarily by 
ankylosis, pain, and radial deviation.  The preponderance of 
the evidence shows that the wrist is surgically fused at 15 
degrees of dorsiflexion, and the most recent VA examiner 
characterized the ankylosis of the right wrist as favorable.  
Indeed, there is no evidence that the surgical arthrodesis of 
the veteran's right wrist has resulted in unfavorable 
ankylosis necessary for a 50 percent evaluation for ankylosis 
of the wrist involving the dominant upper extremity under 
Diagnostic Code 5214.  Although the veteran has complained of 
significant pain associated with his service-connected right 
wrist disability, the evidence does not show that the pain is 
productive of additional disability comparable to unfavorable 
ankylosis of the dominant wrist such as to warrant a 50 
percent evaluation under Diagnostic Code 5214.  See DeLuca v. 
Brown, supra.  In this regard, there is no evidence of 
weakened movement, excess fatigability, or incoordination in 
the use of the veteran's fingers.  Rather, the veteran's 
finger movements are full, and his grip strength is good with 
no evidence of atrophy of the hand muscles.  Moreover, power 
of the right wrist against resistance is good.  Even if the 
veteran does have flare-ups of pain, there is no evidence of 
any additional functional limitation of the wrist.  As noted 
by the most recent examiner, the question of additional 
decrease or limitation is moot because of the ankylosis of 
the wrist joint.  Accordingly, the Board is of the opinion 
that veteran more nearly approximates the criteria for the 40 
percent rating currently in effect.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected right wrist disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Although he reports that he has cut back on the 
hours he works as a self-employed barber, he continues to 
work between 7 and 8 hours a day.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
his service-connected right wrist disability.  In essence, 
the record shows that the manifestations of that disability 
are those contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

A rating in excess of 40 percent for the residuals of a right 
wrist fracture, post-operative, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

